644 S.E.2d 365 (2007)
STATE of North Carolina
v.
Robert Demetrice GREENE.
No. 92P07.
Supreme Court of North Carolina.
March 8, 2007.
Robert Demetrice Greene, Pro Se.
Robert Montgomery, Special Deputy Attorney General, Clark Everett, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 12th day of February 2007 in this matter for a writ of certiorari to review the order of the Superior Court, Pitt County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 8th day of March 2007."